Citation Nr: 0700847	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 21, 2003, 
for the grant of service connection for the cause of the 
veteran's death (dependency and indemnity compensation (DIC) 
benefits).  



REPRESENTATION

Appellant represented by:	[redacted], Attorney-
at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1944. The veteran died January [redacted], 1995.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the cause of the veteran's death and awarded DIC benefits, 
effective May 21, 2003.  The appellant disagreed with the 
effective date of the award and the current appeal ensued.  


FINDINGS OF FACT

1.  The appellant filed an application for Social Security 
widow's benefits which also was considered an application for 
VA death benefits in January 1995.  

2.  By rating decision of February 1995, service connection 
for the cause of the veteran's death was denied.  The 
appellant was notified of the denial of the claim and her 
appellate rights in a March 1995 letter, and no appeal was 
filed.  

3.  Through her representative, the appellant filed a claim 
for DIC benefits on March 15, 2000.

4.  The appellant filed an application for DIC benefits on 
May 21, 2003.  


CONCLUSION OF LAW

An earlier effective date of March 15, 2000, but no earlier, 
is warranted for the grant of DIC benefits.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(c)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in June 2004 which 
asked her to submit certain information, and informed her of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate her claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
she had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
she needed to show for an earlier effective date claim.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished as to the 
effective date claim, and proper VA notice and process, was 
performed.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She indicated in a 
November 2005 statement to VA that she had no additional 
evidence to submit.  She was offered a hearing and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier effective date

The appellant and her representative contend, in essence, 
that an effective date earlier than May 21, 2003, for the 
grant of DIC benefits is warranted in this case.  She states 
that she filed a social security widow's claim in 
January 1995, the same month as the veteran's death.  She 
believes that the benefits should be effective the same time 
she filed that claim.  Furthermore it is maintained that 
although the claim was granted after a medical opinion was 
rendered in November 2003, associating the veteran's death 
with his service-connected disabilities, if she had received 
assistance from VA upon her initial application for benefits, 
she would have obtained the opinion at that time and been 
eligible for the benefits at that time.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of DIC for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred; otherwise, date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

In this case, the appellant initially filed a claim for 
entitlement to DIC benefits in January 1995.  The claim was 
filed in connection with a claim for Social Security widow's 
benefits.  An application on a form jointly prescribed by the 
Secretary and the Secretary of Health, Education, and Welfare 
filed with the Social Security Administration on or after 
January 1, 1957, will be considered a claim for death 
benefits, and to have been received in the Department of 
Veterans Affairs, as of the date of receipt in Social 
Security Administration.  The receipt of such an application 
(or copy thereof) by the Department of Veterans Affairs will 
not preclude a request for any necessary evidence.  38 C.F.R. 
§ 3.153.  By rating decision of February 1995, service 
connection for the cause of the veteran's death (DIC 
benefits) was denied.  The appellant was provided a copy of 
the rating decision and a copy of her appellate rights.  No 
appeal was received with regard to that decision.  

On March 15, 2000, the veteran representative filed a 
document which the Board considers to be a claim for DIC 
benefits.  In this document, the representative announced 
that he were representing the appellant and submitted a VA 
Form 21-22 to this effect.  The representative requested that 
the file be sent to him so that he could review it for the 
claim for DIC benefits.

On May 21, 2003, the appellant filed a VA Form 21-534, 
application for DIC benefits, death pension, and accrued 
benefits.  

During the pendency of this claim, a VA medical opinion was 
sought and rendered, indicating, in pertinent part, that the 
veteran's service-connected disabilities in his hips and 
pelvis did contribute significantly to cause his death.  By 
rating decision of November 2003, service connection for the 
cause of the veteran's death (DIC benefits) was granted, 
effective May 21, 2003.  The appellant then disagreed with 
the initial date of the award of DIC benefits and the current 
appeal ensued.  

It is the appellant's contention that she warrants DIC 
benefits from her initially filed claim for benefits in 1995.  
Unfortunately, when that claim was denied, the appellant did 
not exercise her appellate rights and file disagreement with 
the denial.  She had one year from the date of notice of 
denial to file a notice of disagreement (NOD) to the denial 
of service connection for the cause of the veteran's death 
(DIC benefits).  Here, the prior decision became final when 
the appellant did not initiate an appeal with a notice of 
disagreement within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 20.201, and 20.302(a).  Thus, 
the effective date has to be assigned in relation to the date 
of the claim to reopen.

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  The claimant had one year from 
notification of the February 1995 RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The claim for service connection for the cause of 
the veteran's death was denied by rating decision of 
February 1995, and was never appealed within the appellate 
period, thus making the claim final.  As a result, an 
effective date prior to the February 1995 rating decision 
cannot be awarded.

The Board notes that through her representative the appellant 
filed a claim for DIC benefits on March 15, 2000.  A VA 21-22 
form was dated on February 28, 2000 showing that the 
Minnesota Department of Veterans Affairs was appointed as her 
representative.  Since a claim from her representative was 
received on March 15, 2000, this date is the effective date 
of her claim for DIC benefits.  There is, however, no claim 
for benefits filed between the final February 1995 rating 
decision and the March 15, 2000 claim.  As such, an effective 
date prior to the receipt of the March 15, 2000 claim is not 
warranted.  

When the appellant later filed an application to reopen her 
claim, she obtained additional medical evidence and a VA 
medical opinion was requested.  This evidence was sufficient 
to establish service connection for the cause of the 
veteran's death.  The initial appeal, became final one year 
from the date of notice of denial, in March 1996.  Although 
the appellant asserts that she does not remember receiving a 
letter informing her of her appellate rights, the letter was 
sent to the address of record in the claims file and was not 
returned as undeliverable.  The Board notes that the Court 
has ruled that there is a "presumption of regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  In the absence of evidence to the contrary, the 
Board may not presume that the appellant did not receive 
notice of the denial and of her appellate rights.  

In sum, in March 1995, the appellant was notified that her 
claim for service connection for the cause of the veteran's 
death was denied.  She did not appeal the decision and it 
therefore became final.  No claim to reopen was filed until 
March 15, 2000.  An earlier effective date of March 15, 2000 
is warranted, as this is the earliest claim following the 
February 1995 final denial.  An effective date prior to March 
15, 2000, however, is not warranted, as no claim was filed 
between the February 1995 final decision and the March 15, 
2000 claim.  


ORDER

An earlier effective date of March 15, 2000, for the grant of 
service connection for the cause of the veteran's death (DIC 
benefits) is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


